— Appeal by the defendant from a judgment of the County Court, Suffolk County (J. Doyle, J.), rendered January 12, 2009, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the plea minutes reveal that he knowingly, voluntarily, and intelligently entered into a plea of guilty (see People v Gedin, 46 AD3d 701 [2007]; People v Gutierrez, 35 AD 3d 883 [2006]; People v Turner, 23 AD3d 503, 503-504 [2005]; People v Sloane, 13 AD3d 400 [2004]). The plea minutes further demonstrate that, at the time of his plea, the defendant was aware of the postrelease supervision component of his sentence (see People v McPherson, 60 AD3d 872 [2009]; People v Melio, 6 AD3d 552 [2004]; see also People v Louree, 8 NY3d 541 [2007]; People v Catu, 4 NY3d 242, 245 [2005]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, either were forfeited by his plea of guilty or are without merit. Florio, J.P., Dickerson, Chambers and Lott, JJ., concur.